Title: To John Adams from John Davis, 9 April 1804
From: Davis, John
To: Adams, John



Sir,
Boston April 9th. 1804

You may probably recollect a paper communicated to the Academy, some years since, demonstrating the falsity of a mathematical Problem by Mr Winthrop, which was published in the 1st. part of the IId. Volume of the Memoirs. The communication referred to was by Mr. George Baron, an Englishman  then residing at Hallowell, now at  New-York. It was committed to President Willard and Professor Webber who made a report in writing, that Mr. Winthrop’s paper was erroneous and that Mr. Baron’s communication ought to be published in the 2d. part of the IId. Volume. Their report was accepted by the Academy, and Mr Baron’s paper is accordingly printed.
Being lately at Salem, I conversed with Mr. Bowditch, an able mathematician and a Member of the Academy, on this subject. He expressed great regret, that any communication from  Mr Baron should appear in our memoirs, and mentioned some gross improprieties in his behaviour, which would render him unworthy the Notice, of any literary Society. I observed to Mr Bowdotch, that we had no other paper on the Subject, and that a detection of the error by some of our own members or by some of our own citizens, was certainly desireable. He replied, that he had formerly drawn up a demonstration of Mr. Winthrop’s mistake which he had exhibited to some gentleman, but was, at that time, diffident of presenting it to the Academy. I encouraged him to prepare a paper on the Subject, and promised to consult the publishing Committee about substituting it for Mr Baron’s communication. This he has done, and has transmitted his demonstration to me. I put it into the hands of Mr Webber, who is of opinion that it is best to publish it in the Memoirs and suppress the halfsheet, that contains Mr. Baron’s paper. President Willard is of the same opinion; so also are the publishing Committee. The Committee, however, feel a difficulty in directing the measure, without the concurrence of the Council, especially as the communication of Mr. Bowditch has not been  before the Academy. To wait until the next meeting would delay the publication of the Volume. It has therefore been thought adviseable, by those Gentlemen whom I have consulted, that a meeting of the Council should be convened to deliberate and decide on this matter, if it should appear to you  of sufficient importance—Should you direct a meeting of the Council, I will notify the members accordingly. An early day is desireable, that all practicable despatch may be made in the publication. Friday or Saturday of the present week would be  convenient, if agreeable to you. Should you decide on either of those days, I should wish to have your determination communicated by the next mail.
I am, Sir, /  very respectfully /  & with high Esteem /  Your obedt Servt 
John Davis